In an action by former tenants of an apartment to recover damages from their former landlord for wrongful eviction from the apartment, defendant appeals from a judgment of the Supreme Court, Kings County, entered January 8, 1974, in favor of plaintiffs upon a decision awarding them $8,754 after a nonjury trial. Judgment modified, on the facts, by reducing the principal award to $2,500 and reducing the total recovery accordingly. As so modified, judgment affirmed, with costs to plaintiff. In our opinion, the verdict was excessive to the extent indicated herein. Gulotta, P. J., Hopkins, Latham and Shapiro, JJ., concur; Martuscello, J., dissents and votes to affirm.